         Case 17-29103       Doc 81      Filed 10/30/20 Entered 10/30/20 13:45:43                     Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                     Northern District of Illinois, Eastern Division

IN RE:    Kathleen Lewandowski                             )              Chapter 13
                                                           )              Case No. 17 B 29103
          Debtor(s)                                        )              Judge A. Benjamin Goldgar

                                                 Notice of Motion

    Kathleen Lewandowski                                                  Debtor A ttorney: Sulaiman Law Group Ltd
    2111 S 51st Ave Apt #2                                                via Clerk's ECF noticing procedures
    Cicero, IL 60804




On November 17, 2020 at 1:15 pm, I will appear before the Honorable A. Benjamin Goldgar, or any judge sitting
in that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 319 7225 and the password is
584922. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Saturday, October 31, 2020.


                                                                          /s/ MARILYN O. MARSHALL
                                                                          MARILYN O. MARSHALL, TRUSTEE
         Case 17-29103          Doc 81        Filed 10/30/20 Entered 10/30/20 13:45:43                     Desc Main
                                                Document Page 2 of 2

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Kathleen Lewandowski                                  )              Chapter 13
                                                                )              Case No. 17 B 29103
          Debtor(s)                                             )              Judge A. Benjamin Goldgar

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On September 28, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on December 19, 2017, for a term of 60 months with payments of $1,386.00.

The status of the debtor's plan is:    Current Month          Cash Due          Cash Received     Payment Default
                                             37               $39,390.00          $32,460.00         $6,930.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 10/30/2020
                                                                               Due Each Month: $1,386.00
                                                                               Next Pymt Due: 11/28/2020

    Date           Ref Num            Amount                              Date          Ref Num        Amount
03/15/2019          9033550350         $1,673.00                      04/18/2019         9033550849     $1,673.00
06/19/2019          9033551616         $1,673.00                      07/15/2019         9416736891     $1,673.00
09/03/2019          9033552400         $1,100.00                      09/23/2019         9033552746     $1,673.00
10/22/2019          9416737754         $1,673.00                      11/25/2019         9033553401     $1,673.00
02/18/2020          9168241841         $1,673.00                      04/10/2020         9033554798     $1,673.00
05/05/2020          9033555022         $1,386.00                      06/17/2020         9498335236     $1,386.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
